Citation Nr: 0022968	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran was on active service from August 1980 to August 
1986 and from July 1987 to October 1994.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1996 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut (RO), in pertinent part, denied entitlement to 
service connection for left side shoulder and neck pain.  

In February 1998, the Board recharacterized the issues on 
appeal as entitlement to service connection for a neck 
disability and entitlement to service connection for a left 
shoulder disability, and remanded this claim to the RO for 
additional development.  In June 1999, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for chronic neck strain with myofascial pain 
involving the left paraspinal muscles of the cervical spine.  
By so doing, the RO awarded the veteran the full benefit 
sought with regard to his appeal of the RO's denial of 
service connection for a neck disability.  This issue is thus 
no longer before the Board for appellate review. 


FINDING OF FACT

The claim of entitlement to service connection for a left 
shoulder disorder is not plausible inasmuch as it is not 
supported by medical evidence linking a left shoulder 
disorder to the veteran's shoulder complaints treated in 
service, establishing that the veteran had a chronic left 
shoulder disorder in service, or linking a left shoulder 
disorder to any continuity of left shoulder symptomatology 
experienced after discharge from service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
shoulder disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for a left shoulder disorder.  Before 
the Board can decide the merits of the veteran's claim, it 
must first determine whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  Grivois v. Brown, 6 Vet.App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  
To be well grounded, a claim need not be conclusive, but it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and his claim fails.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468.  Service connection may 
be presumed if it is shown that the veteran manifested 
arthritis to a degree of ten percent within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997). 

The veteran served on active duty from August 1980 to August 
1986 and from July 1987 to October 1994.  During a VA 
examination in August 1995, and a hearing held at the RO 
before the undersigned Board Member in September 1997, the 
veteran stated that he first experienced left shoulder pain 
in conjunction with a neck injury in August 1992, when he 
stepped off a brow onto a ship and turned to his left.  He 
also testified that he felt the same pain again in February 
or March 1993 and October 1993, and had been receiving 
treatment for neck and left shoulder complaints since these 
incidents.  In support of his claim, the veteran submitted 
written statements from two fellow serviceman who served with 
the veteran aboard the USS Alexandria, one of which indicates 
that the veteran had, in pertinent part, shoulder problems on 
four occasions during his second period of active service.  

The veteran's service medical records do not confirm that the 
alleged incidents occurred on the dates noted.  However, they 
reflect that the veteran was treated for left shoulder 
complaints during his second period of service.  In December 
1993, the veteran reported that he noticed a "catch" in his 
neck while showering, and felt a burning sensation in the 
neck and pain radiating into his left shoulder.  The 
examining physician diagnosed spasm of the 
sternocleidomastoid, but no left shoulder disorder.  During 
submarine duty and separation examinations in June 1994 and 
September 1994, respectively, the veteran did not report and 
the examining physician did not note any left shoulder 
abnormalities.  

According to the medical evidence of record, the veteran did 
not seek treatment for his left shoulder from October 1994, 
when he was discharged, to September 1996.  In August 1995, 
he underwent a VA examination, during which he reported that 
he had left-sided neck pain that radiated to the posterior 
side of his left shoulder.  However, the VA examiner did not 
diagnose any left shoulder disorder.  In July 1995, the 
veteran filed an application for service connection for, in 
pertinent part, a left shoulder disorder.  

In September 1996, the veteran slipped on steps while working 
and injured his neck and shoulder.  He sought treatment for 
this injury from Robert I. Moskowitz, M.D., and Paul H. 
Deutsch, M.D.  Subsequently, on recommendation of Dr. 
Moskowitz, the veteran participated in a physical therapy 
program with David A. Hoyle, P.T.  During visits with Dr. 
Moskowitz and Mr. Hoyle from September 1996 to February 1997, 
the veteran reported pain in the trapezius area of his left 
shoulder, and Dr. Moskowitz diagnosed shoulder pain and noted 
tenderness in the left upper trapezius and levator scapula.  
By February 1997, the veteran had improved and Dr. Moskowitz 
indicated that the veteran could return to work.  According 
to a letter from Dr. Deutsch dated October 1997, Dr. 
Moskowitz properly treated the veteran's musculoskeletal 
pain.   

In December 1998, the veteran underwent another VA 
examination, during which he reported that he had had 
multiple episodes of left-sided neck and shoulder pain in 
service and had been having persistent left-sided neck and 
shoulder symptoms since the 1996 work injury.  The VA 
examiner found the veteran's reported history credible.  He 
diagnosed a neck disorder, but did not note any left shoulder 
abnormalities.  In fact, he found that the veteran had no 
weakness in the left shoulder girdle muscles or the muscles 
of the upper extremities and no sensory loss in the upper 
extremities.  He noted that the veteran clearly had chronic 
myofascial pain involving the left paraspinal muscles of the 
cervical spine, which was most likely related to the in-
service chronic neck strain.  He explained that there was no 
doubt the veteran had several episodes of pain in service 
that were related to this in-service injury, and that these 
episodes represent the early manifestations of his ongoing 
left-sided neck discomfort.  He concluded that the veteran's 
current symptoms were very likely related etiologically to 
his in-service neck and left shoulder findings.  As noted 
above, the RO then granted service connection for the 
veteran's chronic neck strain and continued the denial of 
service connection for a left shoulder disorder. 

The evidence in this case does not definitively establish 
that the veteran currently has a left shoulder disorder.  
Although the veteran exhibited left shoulder symptomatology 
from 1996 to 1997, during the most recent VA examination, the 
VA examiner diagnosed no left shoulder disorder.  Moreover, 
to the extent the VA examiner intended his finding of chronic 
myofascial pain involving the left paraspinal muscles of the 
cervical spine to include the alleged shoulder pain, the RO 
has service connected this symptom and included it as part of 
the veteran's service-connected neck disability.

Notwithstanding the above, the Board will assume for the sake 
of further discussion that the veteran's left shoulder 
complaints, treated from 1996 to 1997, constitute sufficient 
evidence of a current left shoulder disorder.  However, there 
is simply no evidence, beyond the veteran's contentions, 
linking this disorder to the veteran's left shoulder 
complaints treated in service.  Moreover, a nexus may not be 
presumed in this case because there is no evidence 
establishing that the veteran has left shoulder arthritis 
that manifested to a degree of 10 percent within a year of 
discharge from service. 

There is also no evidence, beyond the veteran's contentions, 
establishing that the veteran had a chronic left shoulder 
disorder in service, or linking the 1996 to 1997 left 
shoulder symptoms to continuity of left shoulder 
symptomatology allegedly experienced after discharge from 
service.  As the veteran is a layperson with no medical 
training or expertise, his contentions, alone, are 
insufficient to establish any of the previously noted 
elements of a well-grounded claim.  Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

The Board acknowledges the contention of the veteran's 
representative, set forth in a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) dated October 
1999, that the VA examiner's December 1998 opinion satisfies 
the nexus requirement of a well-grounded claim.  The opinion 
upon which the representative relies indicates that the 
veteran's "symptoms are very likely etiologically related to 
his inservice neck and left shoulder findings."  However, 
this opinion does not relate the veteran's left shoulder 
symptoms to his period of service.  Rather, it relates his 
neck symptoms to his in-service neck and left shoulder 
complaints.  Read in the context of the entire Impression 
paragraph of the VA examination report, it is clear that the 
"symptoms" to which the VA examiner refer are those 
involving the veteran's neck.  In this pertinent paragraph, 
the VA examiner does not mention any current left shoulder 
symptomatology, and in the Physical Examination section of 
the report, he notes no left shoulder abnormalities.    

Inasmuch as the record lacks medical evidence linking a left 
shoulder disorder to the veteran's shoulder complaints 
treated in service, establishing that the veteran had a 
chronic left shoulder disorder in service, or linking a left 
shoulder disorder to any continuity of left shoulder 
symptomatology experienced after discharge from service, the 
claim of entitlement to service connection for a left 
shoulder disorder is not plausible.  The veteran has 
therefore failed to meet his initial burden of submitting 
evidence of a well-grounded claim for service connection, and 
the VA is under no duty to assist him in developing the facts 
pertinent to his claim.  Epps, 126 F.3d at 1468.  

That notwithstanding, the Board notes that in February 1997, 
Dr. Moskowitz noted that the veteran had just seen Dr. 
Fredericks, but records of this visit are not in the claims 
file.  However, the February 1997 letter indicates that the 
veteran was seeking current treatment for his neck complaints 
and problems stemming from a work related injury in 1996.  
There was no indication that this visit to Dr. Fredericks 
would be relevant to the question of whether the veteran had 
a current left shoulder disorder that was related to service.  
Should the veteran obtain records indicating that he has a 
current left should disorder that is related to service, he 
may submit them to reopen his claim.  38 U.S.C.A. § 5103(a) 
(West 1991); see McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  At this point, however, the Board believes 
the Statements of the Case and its discussion provide 
adequate reasons and bases for its denial, and inform the 
veteran of the elements necessary to well ground his claim in 
the future.  The veteran is not entitled to the benefit of 
the doubt in resolving his claim because he has not submitted 
a well-grounded claim.  Should he submit a well-grounded 
claim in the future, 38 C.F.R. § 3.102 will be triggered.


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a left shoulder 
disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

